Exhibit 10.51

EMPLOYMENT AGREEMENT

Between

XM SATELLITE RADIO HOLDINGS INC. and
XM SATELLITE RADIO INC.

and

GARY PARSONS




Dated as of July 1, 2001

Amended March 20, 2003

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is entered into as of July 1, 2001 (the “Effective Date”), by and
between XM Satellite Radio Holdings Inc., a Delaware corporation, and its
subsidiary XM Satellite Radio Inc., a Delaware corporation, both having a place
of business at 1500 Eckington Place, N.E., Washington, D.C. 20002 (hereinafter
collectively referred to as “XM”) and Gary Parsons (“EMPLOYEE”) a resident of
the State of Maryland.

WHEREAS, XM is engaged in the development, implementation and operation of a
digital audio satellite service to portable receivers; and

WHEREAS, XM is interested in employing EMPLOYEE as the Chairman of its Board of
Directors, and EMPLOYEE is interested in being employed in that position subject
to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements of the parties contained herein, the parties hereby
agree as follows:

ARTICLE 1
DEFINITIONS

For purposes of this Agreement, the terms defined in this Article 1 shall have
the respective meanings set forth below:

1.1           “Affiliate” shall mean any corporation, partnership or other
entity (i) owning more than ten percent (10%) of the then outstanding voting
shares of XM; or (ii) controlling, controlled by, or under common control with
XM.  For purposes of this definition, “control” (including the terms
“controlling” and “controlled”) means the power to direct or cause the direction
of the management and policies of an entity, whether through the ownership of
securities, by contract, or otherwise.

1.2           “Confidential information” shall mean all information relating to
the business of XM known to XM or learned by EMPLOYEE during the term of
employment and not generally known, including any and all general and specific
knowledge, experience, information and data, technical or non-technical, and
whether or not patentable, including, without limitation processes, skills,
information, know-how, trade secrets, data, designs, formulae, algorithms,
specifications, samples, methods, techniques, compilations, computer programs,
devices, concepts, inventions, developments, discoveries, improvements, and
commercial or financial information, in any form, including without limitation,
oral, written, graphic, demonstrative, machine recognizable, specimen or sample
form.

1.3           “Conflicting Product or Service” shall mean any product or service
of any person or organization other than XM, in existence or under development,
which resembles or competes with a product or service of XM.

 

--------------------------------------------------------------------------------


 

 

1.4           “Conflicting Organization” shall mean any person or organization
engaged in, or about to become engaged in, research on or development,
production, marketing, or selling of a “Conflicting Product or Service.”

1.5           “Inventions” shall mean inventions, designs, discoveries,
developments, creations, and improvements created, discovered, developed,
conceived or reduced to practice.

1.6           “Works of Authorship” shall mean all computer software programs or
other writings, including, without limitation, verbal works, designs, models,
drawings, or audio, visual or audiovisual recordings.

ARTICLE 2
TERM OF AGREEMENT; EMPLOYMENT

2.1          Term.   This Agreement supercedes previously existing agreements,
and subject to the provisions of Article 4 hereof, shall be in effect for a term
of three (3) years commencing as of the Effective Date.  For the term of this
Agreement, each twelve (12) month period beginning on the Effective Date or any
anniversary thereof shall be considered a “Contract Year.”

2.2          Employment.  XM agrees to employ EMPLOYEE as Chairman of the Board
of Directors and EMPLOYEE agrees to accept such employment by XM, on the terms
and conditions set forth herein.  EMPLOYEE represents and warrants that neither
the execution and delivery nor performance by him of this Agreement will violate
any agreement, order, judgment or decree to which he is a party or by which he
is bound.

2.3          Duties.

(a)           As Chairman of XM, EMPLOYEE shall have duties and responsibilities
related to building the organization and business, including but not limited to,
securing financing for the Company, merger/acquisition activity, ensuring
positive shareholders and partner relations, and in consort with the CEO,
establishing strategic direction and senior management structure for the
Company.  EMPLOYEE shall report to the Board of Directors and shall also serve
as a director of XM.

(b)           During the term of employment, EMPLOYEE shall devote   EMPLOYEE’s
business time, attention, skill, and ability to the faithful and diligent
fulfillment of EMPLOYEE’s duties hereunder on a near-fulltime basis.  EMPLOYEE
acknowledges and agrees that EMPLOYEE may be required, without additional
compensation, to perform services for any Affiliates, and to accept such office
or position with any Affiliate as the Board may require, including, but not
limited to, service as an officer or director of XM or any Affiliate, provided
however, that such services, and such office or position, shall be consistent
with EMPLOYEE’s position as Chairman of XM.  EMPLOYEE shall comply with all
applicable policies of XM and Affiliates.

2.4          Indemnification.  During and after the term of this Agreement, XM
shall provide EMPLOYEE with directors and officers insurance, and shall
indemnify

 

 

2

--------------------------------------------------------------------------------


 

 

EMPLOYEE and his legal representatives to the fullest extent permitted by the
laws of the State of Delaware and the By-Laws of XM as in effect on the date
hereof, against all damages, costs, expenses and other liabilities incurred or
sustained by EMPLOYEE or his legal representatives in connection with any suit,
action or proceeding to which EMPLOYEE or his legal representatives may be made
a party by reason of EMPLOYEE being or having been a director or officer of XM
or any Affiliate or having served in any other capacity or taken any other
action purportedly on behalf of or at the request of XM or any Affiliate. 
During and after the term of this Agreement and without the need for further
approval by the Board of Directors of XM or any Affiliate, XM will promptly
advance or pay any and all amounts for costs or expenses (including but not
limited to legal fees and expenses incurred by counsel of EMPLOYEE’s choice
retained by EMPLOYEE) for which EMPLOYEE may claim XM is obligated to indemnify
him. EMPLOYEE undertakes to repay such amounts if it is ultimately determined
that he is not entitled to be indemnified by XM as provided in this Article 2.4.

ARTICLE 3
COMPENSATION

3.1          Base Salary.  For services rendered by EMPLOYEE pursuant to this
Agreement, XM shall pay EMPLOYEE a base salary (“Base Salary”) of at least
$250,000 annually beginning January 1, 2003.

3.2          Bonuses.  With respect to each calendar year during the term of
this Agreement, EMPLOYEE will be eligible to receive such bonuses (the
“Discretionary Bonus”) as may be authorized and declared by the XM Board of
Directors based upon EMPLOYEE’s performance in the sole discretion of the Board
of Directors.  Discretionary Bonus will be paid in cash or stock, at the
discretion of the Board, within 60 days of the end of each calendar year.  The
target amount for the Discretionary Bonus shall be based upon having met (100%)
or having significantly exceeded (200%) the personal and corporate objectives
established by the Board of Directors each year.

3.3          Participation in Benefit Plans.  Subject to applicable eligibility
requirements, and to the terms of this Agreement, EMPLOYEE shall be eligible
during the term of this Agreement to participate in any stock option, employee
stock ownership, pension, thrift, profit sharing, group life or disability
insurance, medical or dental coverage, education, or other retirement or
employee benefit plan or program that XM has adopted or may adopt for the
benefit of its employees, on the same basis as other executive employees.

3.4          Expenses.  XM shall reimburse EMPLOYEE for all reasonable, ordinary
and necessary business expenses actually incurred by EMPLOYEE in connection with
the performance of his duties hereunder, including ordinary and necessary
expenses incurred by EMPLOYEE in connection with travel on XM business.  As
Chairman of XM, EMPLOYEE shall be entitled to fly first class.  All expenses
shall be approved in advance by XM in accordance with and subject to the terms
and conditions of XM’s then-prevailing expense policy.  As a condition precedent
to obtaining reimbursement of expenses, EMPLOYEE shall provide to XM any and all
statements, bills, or receipts

 

 

3

--------------------------------------------------------------------------------


 

evidencing the expenses for which EMPLOYEE seeks reimbursement, and such related
information or materials as XM may from time to time reasonably require.
EMPLOYEE shall account to XM for any expenses that are eligible for
reimbursement under this Section 3.4 in accordance with XM policy.

3.5          Employment and Supplies.  XM shall provide EMPLOYEE with
administrative support relating to the performance of EMPLOYEE’s duties of the
same type and at least the same extent as is provided to other executive
employees.  XM shall acquire and/or provide to EMPLOYEE for his business use:  a
multimedia portable computer and subscriptions to various trade publications and
various trade books.  Such items shall remain the exclusive property of XM, are
to be used solely for XM’s benefit, and shall be returned promptly to XM upon
request at the termination of EMPLOYEE’s employment for whatever reason.

3.6          Withholding.  Anything in this Agreement to the contrary
notwithstanding, all payments required to be made by XM hereunder to EMPLOYEE or
EMPLOYEE’s estate or beneficiaries in connection with EMPLOYEE’s employment
hereunder shall be subject to the withholding of such amounts relating to taxes
as XM may reasonably determine it should withhold pursuant to any applicable law
or regulation.

3.7          Stock Option Grants.  EMPLOYEE shall receive options to purchase
Class A common stock of XM Satellite Radio Holdings Inc. (“XM Stock”) on the
following terms.

(a)           On the Effective Date of the Amendment, XM will grant EMPLOYEE an
option to purchase Four Hundred Thousand (400,000) shares of XM Stock.
Subsequent grants of options shall be at the sole discretion of the Board of
Directors.

(b)           The options granted pursuant to Article 3.7(a) hereof will be
non-qualified.  The exercise price for such options shall be, with respect to
each grant, the closing price of  XM Stock on the date of grant.

(c)           Subject to the provisions of Article 4 hereof, the options granted
pursuant to Article 3.7(a) hereof will vest and become exercisable on the
following schedule:  with respect to each grant, one third of the shares covered
by the option shall become exercisable on the first anniversary of the grant,
one third of the shares covered by the option shall become exercisable on the
second anniversary of the grant, and one third of the shares covered by the
option shall become exercisable on the third anniversary of the grant.  In
addition to the annual vesting requirement, the initial options granted upon the
amendment of the contract shall also require that EMPLOYEE will not sell, pledge
or otherwise dispose of shares issued upon the exercise of such initial options
until the first to occur of the following: (i) the average closing price of XM
Stock on the Nasdaq National Market system, or principal stock exchange on which
shares of XM Stock are then listed, over any 20 consecutive trading days
following the date of grant equals or exceeds $10, or (ii) seven years have
elapsed since the date of grant.  In the

 

4

--------------------------------------------------------------------------------


 

 

event that EMPLOYEE holds non-vested options at the time his employment by XM
terminates, such non-vested options shall vest or shall be forfeited, as the
case may be, in accordance with the provisions of Article 4 hereof.

(d)           Vested options may be exercised within ten (10) years of the date
on which they were granted.  In the event that EMPLOYEE holds unexercised vested
options at the time his employment by XM terminates, such vested options may be
exercised within the time periods set forth in Article 4 hereof.

(e)           XM agrees that the XM Stock to be issued to EMPLOYEE upon his
exercise of the options granted pursuant to Article 3.7(a) hereof will be
registered for sale to the public on XM’s Form S-8 Registration Statement.

ARTICLE 4
TERMINATION

4.1          General.  EMPLOYEE’s employment hereunder shall terminate in
accordance with the provisions of this Article 4 upon EMPLOYEE’s death or
Disability, upon EMPLOYEE’s termination by XM with or without Cause, upon
EMPLOYEE’s resignation with or without Good Reason, or upon the expiration of
the term of this Agreement without renewal.

4.2          Death.  If the EMPLOYEE’s employment terminates because of his
death, the date of termination shall be the date of death.

(a)           If the EMPLOYEE’s employment terminates because of his death, XM
shall continue to pay EMPLOYEE’s then current Base Salary, if any, and
Discretionary Bonus (based on the Discretionary Bonus awarded to EMPLOYEE in the
prior year), and shall continue to make all applicable benefits available, to
EMPLOYEE’s legal representatives, estate, beneficiaries or heirs, in accordance
with XM’s then-prevailing executive payroll practices, through the end of the
third calendar month following EMPLOYEE’s death.  In addition, XM shall continue
any health, medical, dental, or similar benefits which members of EMPLOYEE’s
family were receiving for  a period of one year, or pay such family members an
amount equal to their cost for obtaining equivalent coverage.

(b)           If the EMPLOYEE’s employment terminates because of his death,
EMPLOYEE’s non-vested options shall be forfeited.  EMPLOYEE’s legal
representatives, estate, beneficiaries or heirs shall be entitled to exercise
any of EMPLOYEE’s vested options within one (1) year after EMPLOYEE’s death.

4.3          Disability. For purposes of this Agreement, EMPLOYEE shall be
deemed to be under a Disability if EMPLOYEE shall be unable, by virtue of
illness or physical or mental incapacity or disability (from any cause or causes
whatsoever), to perform EMPLOYEE’s essential job functions hereunder, whether
with or without reasonable accommodation, in substantially the manner and to the
extent required hereunder prior to the commencement of such disability, for a
period exceeding ninety (90) consecutive days.

 

5

--------------------------------------------------------------------------------


 

(a)           Upon EMPLOYEE’s Disability, the payment of benefits under XM’s
short-term and long-term disability insurance programs, if any, shall offset
XM’s obligations under Article 3.1 hereof to the extent such benefits are
received by EMPLOYEE.

(b)           Subject to any applicable legal requirements, in the event
EMPLOYEE shall remain under a Disability for a period exceeding one hundred
twenty (120) days in any twelve (12) month period, XM shall have the right to
terminate EMPLOYEE’s employment hereunder.  XM shall effect such termination by
giving EMPLOYEE a notice specifying the effective date of such termination,
which date shall not be earlier than the last day of the calendar month
following the giving of notice.

(c)           If XM terminates the EMPLOYEE’s employment because of Disability,
XM shall continue to pay EMPLOYEE’s then current Base Salary, if any,  and
Discretionary Bonus (based on the Discretionary Bonus awarded to EMPLOYEE in the
prior year), and shall continue to make all applicable benefits available, to
EMPLOYEE, in accordance with XM’s then-prevailing executive payroll practices,
through the end of the third calendar month following termination.  In addition,
XM shall continue any health, medical, dental, or similar benefits which
EMPLOYEE (and/or members of EMPLOYEE’s family) were receiving for  a period of
one year, or pay EMPLOYEE an amount equal to the cost of obtaining equivalent
coverage.

(d)           If XM terminates EMPLOYEE’s employment because of Disability,
EMPLOYEE’s non-vested options shall be forfeited.  EMPLOYEE shall be entitled to
exercise any of his vested options within one (1) year after termination.

4.4          Termination for Cause or Voluntary Resignation.

(a)           For purposes of this Agreement, Cause shall mean:  (i) EMPLOYEE’s
willful or gross misconduct, willful or gross negligence in the performance of
his duties for XM, or intentional or habitual neglect of his duties for XM,
provided that XM shall have given EMPLOYEE notice specifying the conduct it
believes to fall within this sentence and EMPLOYEE shall have failed to remedy
such conduct within ten (10) days thereafter; or (ii) EMPLOYEE’s theft or
misappropriation of funds of XM or conviction of a felony.  XM shall effect a
termination for Cause by giving EMPLOYEE a notice specifying the effective date
of such termination.

(b)           For purposes of this Agreement, voluntary resignation means the
EMPLOYEE’s resignation of his employment hereunder without Good Reason (as
defined in Article 4.5(b) hereof.  EMPLOYEE shall effect a termination by
voluntary resignation by giving XM a notice specifying the effective date of
such termination, which date shall not be earlier than thirty (30) days after
the giving of notice.

(c)           In the event EMPLOYEE’s employment is terminated by XM for Cause
or by EMPLOYEE by voluntary resignation:

(i)            XM shall pay to EMPLOYEE, in accordance with XM’s then-prevailing
executive payroll practices, all Base Compensation, benefits and other

 

6

--------------------------------------------------------------------------------


 

 

payments to which EMPLOYEE was entitled hereunder through the effective date of
termination.

(ii)           In the case of voluntary resignation only, EMPLOYEE shall be
entitled to exercise any of his vested options within three (3) months after
termination.  Subject to the previous sentence of this Article 4.4(c)(ii),
EMPLOYEE’s non-vested and vested but unexercised options shall be forfeited.

(iii)          Except as set forth in this Article 4.4, XM shall have no further
obligation to EMPLOYEE (or EMPLOYEE’s legal representatives, estate,
beneficiaries or heirs) for any compensation, benefits or other payments
hereunder, provided that nothing herein shall be deemed to affect EMPLOYEE’s
entitlement, if any, to any vested pension or similar benefits to which he may
be or may become entitled.

4.5          Termination Without Cause or Resignation for Good Reason.

(a)           For the purposes of this Agreement, termination without Cause is
any termination by XM of EMPLOYEE’s employment hereunder without Cause, as
defined in Article  4.4(a) hereof.  XM shall effect a termination without Cause
by giving EMPLOYEE a notice specifying the effective date of such termination,
which date shall not be earlier than thirty (30) days after the giving of
notice.

(b)           For the purposes of this Agreement, Good Reason shall mean:  (i) a
substantial diminution of EMPLOYEE’s responsibilities or status; (ii) XM’s
relocation of EMPLOYEE outside the Washington, D.C. area; (iii) a material
breach of this Agreement by XM, provided that EMPLOYEE shall have given XM
notice of the conduct he believes to constitute the material breach and XM shall
have failed to remedy such breach within ten (10) days thereafter; (iv)  a
Change of Control of XM as defined in Article 4.5(c) hereof.  EMPLOYEE shall
effect a termination by resignation for Good Reason by giving XM a notice
specifying the effective date of such termination.

(c)           For the purposes of this Agreement, a Change of Control will occur
where (i) any person or group becomes beneficial owner of securities of XM
representing more than 40% of the then voting power of XM; (ii) Board members
(together with new members appointed by at least two thirds (2/3) of those
members) at the beginning of a two-year period no longer constitute two thirds
(2/3) of the Board during such two-year period; (iii) a merger/consolidation of
XM occurs wherein the XM voting securities immediately prior thereto do not
constitute at least sixty percent (60%) of the combined voting securities after
the merger/consolidation; or (iv) the stockholders approve a plan of complete
liquidation or winding-up or an agreement for the sale or disposition of all or
substantially all of XM’s assets.

(d)           In the event EMPLOYEE’s employment is terminated by XM without
Cause or by EMPLOYEE by resignation for Good Reason:

XM shall continue to pay EMPLOYEE’s then current Base Salary, if any, and
Discretionary Bonus (based on the Discretionary Bonus awarded to EMPLOYEE in the
prior year), and shall continue to make all applicable benefits

 

7

--------------------------------------------------------------------------------


 

 

available to EMPLOYEE, in accordance with XM’s then-prevailing executive payroll
practices, for two (2) years from such termination.  With respect to the health,
medical, dental, or similar benefits which EMPLOYEE (and/or members of
EMPLOYEE’s family) were receiving, XM may pay EMPLOYEE an amount equal to his
cost for obtaining equivalent coverage, as an alternative to continuing such
benefits.

(e)           In the event EMPLOYEE’s employment is terminated by XM without
Cause or by EMPLOYEE by resignation for Good Reason, all options that have been
granted to EMPLOYEE shall immediately vest and become exercisable, and EMPLOYEE
shall be entitled to exercise any of his vested options within eighteen (18)
months after termination.

(f)            If, as a result of a Change of Control, it is determined that
EMPLOYEE would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code, XM shall reimburse EMPLOYEE for the amount of such tax,
and shall pay EMPLOYEE such additional amount as may be necessary to place
EMPLOYEE in the same financial position that he would have been in if he had not
incurred such excise tax liability.  All determinations under this Article
4.5(f), including whether EMPLOYEE is liable for the excise tax, and the amount
to be paid to EMPLOYEE by XM, shall be made by a nationally-recognized
accounting firm to be selected by EMPLOYEE and paid by XM.

4.6          Expiration of Contract Term.

(a)           For the purposes of this Agreement, Renewal Offer means a bona
fide offer by XM to enter into a new employment agreement with EMPLOYEE, on
terms at least as favorable to EMPLOYEE as this Agreement, made to EMPLOYEE at
least four (4) months before the expiration of this Agreement.

(b)           In the event that XM makes a Renewal Offer to Employee, but the
parties nevertheless do not enter into a new employment agreement and EMPLOYEE’s
employment by XM therefore terminates upon the expiration of this Agreement, any
options scheduled to vest on the third anniversary of the Effective Date of this
Agreement pursuant to Article 3.7(c) shall immediately vest and become
exercisable, all other non-vested options shall be forfeited, and EMPLOYEE shall
be entitled to exercise any of his vested options within three (3) months after
termination.

(c)           In the event that XM does not make a Renewal Offer to Employee and
EMPLOYEE’s employment by XM therefore terminates at the expiration of the term
of this Agreement, all options that have been granted to EMPLOYEE shall
immediately vest and become exercisable, and EMPLOYEE shall be entitled to
exercise any of his vested options within eighteen (18) months after
termination.

ARTICLE 5
RESTRICTIVE COVENANTS

5.1          Confidentiality.  Except as authorized or directed by XM, EMPLOYEE
shall not, at any time during or subsequent to the term of this Agreement,
directly or

 

8

--------------------------------------------------------------------------------


 

 

indirectly publish or disclose any Confidential Information of XM or of any of
its Affiliates, or Confidential Information of others that has come into the
possession of XM or of any of its Affiliates, or into the EMPLOYEE’s possession
in the course of his employment with XM or of his services and duties hereunder,
to any other person or entity, and EMPLOYEE shall not use any such Confidential
Information for EMPLOYEE’s own personal use or advantage or make it available to
others for use.  All Confidential Information, whether oral or written,
regarding the business or affairs of XM or any of its Affiliates, including,
without limitation, information as to their products, services, systems,
designs, inventions, software, finances (including prices, costs and revenues),
marketing plans, programs, methods of operation, prospective and existing
contracts, customers and other business arrangements or business plans,
procedures, and strategies, shall all be deemed Confidential Information, except
to the extent the same shall have been lawfully and without breach of the
EMPLOYEE’S confidentiality obligation made available to the general public
without restriction, or that EMPLOYEE can prove, by documentary evidence, was
previously known to EMPLOYEE prior to the term of EMPLOYEE’s employment.  The
Company shall be under no obligation to identify specifically any information as
to which the protection of this Section 5.1 extends by any notice or other
action.  Upon expiration or termination of this Agreement for any reason,
EMPLOYEE shall promptly return to XM all Confidential Information, including all
copies thereof in EMPLOYEE’s possession, whether prepared by him or others.

5.2          Unfair Competition.  During his employment pursuant to this
Agreement and for a period of one (1) year after the termination of his
employment, EMPLOYEE shall not, within the United States, directly or
indirectly, and whether or not for compensation, as a stockholder owning
beneficially or of record more than five percent (5%) of the outstanding shares
of any class of stock of an issuer, or as an officer, director, employee,
consultant, partner, joint venturer, proprietor, or otherwise, engage in or
become interested in any Conflicting Organization in connection with research,
development, consulting, manufacturing, purchasing, accounting, engineering,
marketing, merchandising or selling of any Conflicting Product or Service,
directly or indirectly, in competition with XM or any of its Affiliates (or any
of their successors) as conducted from time to time during such period.  During
the period in which EMPLOYEE is receiving any payments under this Agreement and
for a period of one (1) year thereafter, EMPLOYEE shall not, without the prior
written consent of XM, solicit or hire or induce the termination of employment
of any employees or other personnel providing services to XM, or any of its
Affiliates, for any business activity, other than a business activity owned or
controlled, directly or indirectly, by XM or any of its Affiliates.

5.3          Injunctive Relief.

(a)           EMPLOYEE acknowledges and warrants that he will be fully able to
earn an adequate livelihood for himself and his dependents if Section 5.2 should
be specifically enforced against him, and that Section 5.2 merely prevents
unfair competition against XM for a limited period of time.  EMPLOYEE agrees and
acknowledges that, by virtue of EMPLOYEE’s employment with XM, EMPLOYEE shall
have access to and maintain an intimate knowledge of XM’s activities and
affairs,

 

 

9

--------------------------------------------------------------------------------


 

 

including trade secrets, Confidential Information, and other confidential
matters.  As a result of such access and knowledge, and because of the special,
unique, and extraordinary services that EMPLOYEE is capable of performing for XM
or one of its competitors, EMPLOYEE acknowledges that the services to be
rendered by EMPLOYEE pursuant to this Agreement are of a character giving them a
peculiar value, the loss of which cannot adequately or reasonably be compensated
by money damages.  Consequently, EMPLOYEE agrees that any breach or threatened
breach by EMPLOYEE of EMPLOYEE’s obligations under this Article 5 would cause
irreparable injury to XM, and that XM shall be entitled to (i) preliminary and
permanent injunctions enjoining EMPLOYEE from violating such provisions, and
(ii) actual money damages suffered by XM as a result of such breach, in the
amount of any fees, compensation, benefits, profits, or other remuneration
earned by EMPLOYEE as a result of such breach, together with interest, and cost
and attorney’s fees expended to collect such damages or secure such
injunctions.  Nothing in this Agreement, however, shall be construed to prohibit
XM from pursuing any other remedy, XM and EMPLOYEE having agreed that all such
remedies shall be cumulative.

(b)           The restrictions set forth in this Article 5 and the following
Article 6 shall be construed as independent covenants, and shall survive the
termination or expiration of this Agreement, and the existence of any claim or
cause of action against XM, whether predicated upon this Agreement or otherwise,
shall not constitute a defense to the enforcement by XM of the restrictions
contained in this Article 5 or the following Article 6.  EMPLOYEE hereby
consents and waives any objection to the jurisdiction over his person or the
venue of any courts within the State of Virginia with respect to any proceedings
in law or in equity arising out of this Article 5 or the following Article 6. 
If any court of competent jurisdiction shall hold that any of the restrictions
contained in Section 5.2 are unreasonable as to time, geographical area, or
otherwise, said restrictions shall be deemed to be reduced to the extent
necessary in the opinion of such court to make their application reasonable.

ARTICLE 6
INVENTIONS, WORKS OF AUTHORSHIP,
PATENTS AND COPYRIGHTS

6.1          Ownership of Inventions and Works of Authorship.  EMPLOYEE agrees
that all Inventions made, conceived, discovered, developed or reduced to
practice by EMPLOYEE and all software and other works of authorship created by
EMPLOYEE, either alone or with others, at any time, within or without normal
working hours, during the term of this Agreement, arising out of such employment
or based upon Confidential Information, or pertinent to any field of business or
research in which, during such employment, XM is engaged or (if such is known or
ascertainable by EMPLOYEE) is considering engaging, whether or not patented or
patentable, shall be and remain the sole property of XM with respect to all
rights of EMPLOYEE arising from any discovery, conception, development,
reduction to practice, or creation by EMPLOYEE.  XM shall have the full right to
assign, license, or transfer all rights thereto.

 

 

10

--------------------------------------------------------------------------------


 

 

6.2          Disclosure of Inventions and Works of Authorship.  EMPLOYEE shall
promptly make full disclosure to XM or to an authorized representative thereof
of all information relating to the making, conception, discovery, development,
creation or reduction to practice of Inventions, or of software and other works
of authorship owned by XM pursuant to Section 6.1 above.

6.3          Patent and Copyright Applications.  At the request of XM and at
XM’s expense, EMPLOYEE shall execute such documents and perform such acts as XM
deems necessary to obtain patents or the like on such Inventions or copyright
registrations for such software and other works of authorship in any
jurisdiction or jurisdictions.  Such obligation shall continue beyond the term
of this Agreement.  In the event that XM is unable because of  EMPLOYEE’s mental
or physical capacity or for any other reason to secure EMPLOYEE’s signature to
apply for or to pursue any applications for patent or copyright covering
Inventions, software and other works of authorship owned by XM pursuant to
Section 6.1, then EMPLOYEE hereby irrevocably designates and appoints XM as
EMPLOYEE’s agent and attorney in fact, upon prior notice, to act for and in his
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of patents and
copyright registrations thereon with the same legal force and effect as if
executed by EMPLOYEE.  EMPLOYEE further agrees not to file any patent
applications relating to or describing or otherwise disclosing any Confidential
Information or any such Inventions, or to claim any copyright or file any
applications to register any copyright in such software or other works of
authorship, except with the prior written consent of XM.

6.4          Assignment of Inventions and Works of Authorship.  EMPLOYEE agrees
to assign to XM or it Affiliates all of EMPLOYEE’s right, title and interest in
and to any and all such Inventions and the patent applications and patents
relating thereto and to the copyright in any and all such software and other
works of authorship and any copyright applications and registrations relating
thereto conceived, reduced to practice, discovered, created or otherwise
developed by EMPLOYEE and owned by XM pursuant to Section 6.1 above.

ARTICLE 7
MISCELLANEOUS

7.1          Assignment.  The rights and obligations of XM under this Agreement
shall be binding upon its successors and assigns and, subject to EMPLOYEE’s
rights under Article 4.5 hereof, may be assigned by XM to the successors in
interest of XM.  The rights and obligations of EMPLOYEE under this Agreement
shall be binding upon EMPLOYEE’s heirs, legatees, personal representatives,
executors or administrators.  This Agreement may not be assigned by EMPLOYEE,
but any amount owed EMPLOYEE upon EMPLOYEE’s death shall inure to the benefit of
EMPLOYEE’s heirs legatees, personal representatives, executors, or
administrators.

7.2          Notice.  For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when hand delivered, sent by overnight courier,
or mailed by

 

11

--------------------------------------------------------------------------------


 

 

first-class, registered, or certified mail, return receipt requested, postage
prepaid, or transmitted by telegram, telecopy, or telex addressed as follows:

If to EMPLOYEE: (Copy to XM Executive Office)

Gary Parsons
11009 Stanmore Drive
Potomac, Maryland 20854

 

 

 

If to XM:

 

 

XM Satellite Radio Holdings Inc.
1500 Eckington Place, N.E.,
Washington, D.C. 20002
Telephone:            703-758-6116
Telecopy:              703-758-6106

 

 

Attn:       General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

7.3          Entire Agreement.  From and after the Effective Date, this
Agreement constitutes the entire agreement between the parties hereto, and
expressly supersedes all prior oral or written agreements, commitments or
understandings with respect to the matters provided for herein.

7.4          Headings.  Article and Section headings contained in this Agreement
are inserted for convenience of reference only, shall not be deemed to be a part
of this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

7.5          Severability.  In the event any provision of this Agreement, or any
portion thereof, is determined by any arbitrator or court of competent
jurisdiction to be unenforceable as written, such provision or portion thereof
shall be interpreted so as to be enforceable.  In the event any provision of
this Agreement, or any portion thereof is determined by any arbitrator or court
of competent jurisdiction to be void, the remaining portions of this Agreement
shall nevertheless be binding upon XM and EMPLOYEE with the same effect as
though the void provision or portion thereof had been severed and deleted.

7.6          Arbitration.  Without prejudice to XM’s right to seek an injunction
pursuant to Article 5.3(a) hereof from a court of competent jurisdiction, any
dispute between the parties hereto arising out of this Agreement, or otherwise
arising out of or relating to EMPLOYEE’s employment by XM, or the termination
thereof, shall be submitted to non-binding mediation before a mediator to be
agreed upon by the parties

 

 

12

--------------------------------------------------------------------------------


 

 

or, failing agreement, to be appointed by the American Arbitration Association
(“AAA”).  In the event that mediation is unsuccessful, such dispute shall be
resolved by binding arbitration, before a single arbitrator, under the rules of
the AAA.  The arbitrator shall have the authority to apportion the costs of
arbitration, and to render an award including reasonable attorney’s fees,  as
and to the extent he deems appropriate under the circumstances.

7.7          Governing Law.  This Agreement, the rights and obligations of the
parties hereto, and any claims or disputes relating thereto, shall be governed
by and construed in accordance with the substantive laws of the State of
Virginia (excluding the choice of law rules thereof).

7.8          Amendment; Modification; Waiver.  No amendment, modification or
waiver of the terms of this Agreement shall be valid unless made in writing and
duly executed by EMPLOYEE and XM.  No delay or failure at any time on the part
of EMPLOYEE or XM in exercising any right, power or privilege under this
Agreement, or in enforcing any provision of this Agreement, shall impair any
such right, power, or privilege, or be construed as a waiver of any default or
as any acquiescence therein, or shall affect the right of EMPLOYEE or XM
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.

7.9          Additional Obligations.  Both during and after the term of
employment, EMPLOYEE shall, upon reasonable notice, furnish XM with such
information as may be in EMPLOYEE’s possession or control, and cooperate with
XM, as may reasonably be requested by XM (and, after the term of employment,
with due consideration for EMPLOYEE’s obligations with respect to any new
employment or business activity) in connection with any litigation or other
adversarial proceedings in which XM or any Affiliate is or may become a party. 
XM shall reimburse EMPLOYEE for all reasonable expenses incurred by EMPLOYEE in
fulfilling EMPLOYEE’s obligations under this Article 7.9.

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Effective Date.

 

 

XM Satellite Radio Holdings Inc.

 

XM Satellite Radio Inc.

 

 

 

By 

 

Date:

 

 

 

Gary M. Parsons

 

 

Chairman of the Board

 

 

 

 

 

 

 

By:

 

Date:

 

 

 

Tom Donohue

 

 

Chairman/Comp Comm

 

13

--------------------------------------------------------------------------------